       Case 2:20-cr-00029-WBS Document 20 Filed 11/05/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     HACK TOWNSEND CULLING JR.
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  ) Case No. 2:20-cr-00029-WBS
11                                              )
     Plaintiff,                                 ) STIPULATION AND ORDER TO CONTINUE
12                                              ) STATUS CONFERENCE
     vs.                                        )
13                                              )
     HACK TOWNSEND CULLING JR.,                 ) Date: November 16, 2020
14                                              ) Time: 9:00 a.m.
                                                ) Judge: William B. Shubb
15   Defendant.                                 )
                                                )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Assistant United States Attorney Justin Lee, attorney for Plaintiff and Federal
18
     Defender Heather E. Williams through Assistant Federal Defender Douglas Beevers, attorney for
19
     Hack Townsend Culling Jr., that the status conference, currently scheduled for November 16,
20
     2020, be continued to January 19, 2021 at 9:00 a.m.
21
22          The defense needs more time to review discovery and conduct an investigation. Counsel

23   for defendant believes that failure to grant he above-requested continuance would deny counsel
     the reasonable time necessary for effective preparation, taking into account the exercise of due
24
     diligence.
25
26          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27   excluded of this order’s date through and including January 19, 2021; pursuant to 18 U.S.C.

28   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4

                                                     -1-
       Case 2:20-cr-00029-WBS Document 20 Filed 11/05/20 Page 2 of 3


1    based upon continuity of counsel and defense preparation.
2           Counsel and the defendant also agree that the ends of justice served by the Court granting

3    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

4                                                  Respectfully submitted,

5
     Dated: November 5, 2020
6                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
7
8                                                  /s/ Douglas Beevers
                                                   DOUGLAS BEEVERS
9                                                  Assistant Federal Defender
                                                   Attorney for Defendant
10                                                 HACK TOWNSEND CULLING JR.

11   Dated: November 5, 2020
                                                   McGREGOR W. SCOTT
12                                                 United States Attorney

13                                                 /s/ Justin Lee
                                                   JUSTIN LEE
14                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
       Case 2:20-cr-00029-WBS Document 20 Filed 11/05/20 Page 3 of 3


1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including
9    January 19, 2021, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 16, 2020 status conference shall be continued until January 19,
13   2021, at 9:00 a.m.
14
15   Dated: November 5, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
